Sinobiopharma, Inc. 8 Zhong Tian Road Nantong City, Jiangsu Province China226009 Symbol: OTCBB: SNBP September 21, 2010 NEWS RELEASE SINOBIOPHARMA REPORTS STRONG FISCAL YEAR 2 SOLID INCREASES IN REVENUES AND PROFITS DRIVEN BY HIGHER SALES OF FLAGSHIP PRODUCT 2010 revenue rose 101% YoY to $7.7 million 2010 net income increased approximately $5.1 million YoY to $2.9 million, or $0.03 per diluted share NANTONG CITY, China Sinobiopharma, Inc. (“Sinobiopharma” or “the Company),a fully integrated and highly innovative specialty pharmaceutical company engaged in the research, development, manufacture, and marketing of biopharmaceutical products in China, announced financial results for the fiscal year ended May 31, 2010. Fiscal Year 2010 Highlights · Total revenue increased 101% year-over-year to approximately $7.7 million from $3.9 million in the comparable period of 2009. · Gross marginincreased 142% year-over-year to approximately $6.2 million, or 80% of sales from $2.5 million, or 66% of sales for the same period of 2009. · Net income increased $5.1 million from net loss of $2.2 million for the year ended May 31, 2009 to net income of approximately $2.9 million for the year ended May 31, 2010. Net income before non-cash stock compensation expense reached approximately $3.7 million for the year ended May 31, 2010 as compared to $0.8 million for the year ended May 31, 2009 · Operating income increased $4.9 million to approximately $2.9 million from a loss of $2.0 million for the same period of 2009. · Income before income tax expense increased $5.2 million to approximately $3.0 million from a loss of $2.2 million for the same period of 2009. · EPS of $0.03 compared to $(0.03) for the same period 2009. · Net worth increased from $776,831 at May 31, 2009 to $9,752,831 at May 31, 2010. Total assets increased by $5,996,519, from $5,956,443 at May 31, 2009 to $11,952,962 at May 31, 2010. Dr. Lequn Lee Huang, Sinobiopharma’s Chairman and CEO commented on the fiscal year 2010 results: “This has been a great year for Sinobiopharma. The market has demonstrated a strong need for our flagship product – KuTai - and the sales increases from this product are expected to continue for the next two years. The cash flow generated organically is expected to fully support ongoing operations.” Results for the fiscal year ended May 31, 2010 · Revenue increased 101% to $7,731,039 for the year ended May 31, 2010, from $3,850,278 for the year ended May 31, 2009. · Gross margin increased 142% to $6,151,430 (80% of sales) for the year ended May 31, 2010, from $2,538,441 (66% of sales) for the year ended May 31, 2009. · The increase in revenue was due to the continuing growth in sales of Cisatracurium Besylate (KuTai).Sales of this product increased to $7,516,436 for the year ended May 31, 2010, from $3,592,406 for the year ended May 31, 2009, representing 97% of sales and 94% of sales for the year ended May 31, 2010 and 2009, respectively. The improvement in gross margin is attributable to an increase in volume, while the unit production cost of Cisatracurium Besylate decreased because the allocation of the unit indirect cost decreased. · The operating expenses for the year ended May 31, 2010 were $3,218,398 representing a 29% decrease as compared to $4,541,699 for the year ended May 31, 2009.The decrease is primarily attributable to the decrease of $2,086,240 in the stock-based compensation of $830,885 for the year ended May 31, 2010, compared to $2,917,125 for the year ended May 31, 2009. The stock options have been fully vested and expensed as of August 31, 2009. · Net income increased $5,017,709 from net loss of $2,154,137 for the year ended May 31, 2009 to net income of $2,863,572 for the year ended May 31, 2010. The increase in net income was due to the increase in sales of Cisatracurium Besylate and decrease of stock-based compensation expense. · Earnings per share were $0.03 compared to $(0.03) for FY 2009. About Sinobiopharma, Inc. Sinobiopharma is a fully integrated and highly innovative specialty biopharmaceutical company engaged in the research and development, manufacture and marketing of biopharmaceutical products in China, one of the world's fastest growing pharmaceutical markets. Known as Dong Ying (Jiangsu) Pharmaceutical Co., Ltd., Sinobiopharma’s wholly-owned subsidiary in China, the Company's current therapeutic focus is on anesthesia-assisted agents and cardiovascular drugs. Sinobiopharma has patented new methods for synthesizing active pharmaceutical ingredients (API) at a lower cost and owns drug delivery formulations that improve usability. For additional information, please visit the Company's website at: www.sinobp.com . Contact: Sinobiopharma, Inc. James Mu, CFO 86-25-5806-1579 xjmu@sinobiopharma.com [Missing Graphic Reference][Missing Graphic Reference] FORWARD LOOKING STATEMENTS This news release may include "forward-looking statements" regarding Sinobiopharma, Inc., and its subsidiaries, business and project plans. Such forward looking statements are within the meaning of Section 27A of the Securities Act of 1933, as amended, and section 21E of the United States Securities and Exchange Act of 1934, as amended, and are intended to be covered by the safe harbor created by such sections. Where Sinobiopharma, Inc. expresses or implies an expectation or belief as to future events or results, such expectation or belief is believed to have a reasonable basis. However, forward-looking statements are subject to risks, uncertainties and other factors, which could cause actual results to differ materially from future results expressed, projected or implied by such forward-looking statements. Sinobiopharma, Inc. does not undertake any obligation to update any forward looking statement, except as required under applicable law. FINANCIAL TABLE FOLLOWS – SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS May 31, May 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Notes receivable Inventories, net Advance payments - Other receivables Available for Sale (AFS) Securities - Total Current Assets Advance payment to shareholder for intangible assets Fixed assets, net Intangible assets, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Short-term bank loans - Loans from government Due to shareholders - Advance from customers Due to related parties -- Income tax payable - Other payables Total Current Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value;10,000,000 shares authorized; 1,000,000 shares issued and outstanding at May 31, 2010 and 0 shares at May 31, 2009 - Common stock; $0.0001 par value; 2,490,000,000 shares authorized; 117,587,608 shares issued and outstanding at May 31, 2010 and 79,920,000 shares at May 31, 2009 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity $ $ SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME/(LOSS) Year ended May 31, REVENUE $ $ COST OF GOODS SOLD GROSS Margin OPERATING EXPENSES Selling expenses Research and development Depreciation and amortization General and administrative expenses TOTAL OPERATING EXPENSES INCOME /(LOSS) FROM OPERATIONS ) OTHER INCOME / (EXPENSES) Interest income Interest expenses ) ) Other income/(expenses) ) TOTAL OTHER INCOME/ (EXPENSES) ) INCOME/(LOSS) BEFORE INCOME TAX EXPENSE ) INCOME TAX EXPENSE - NET INCOME/(LOSS) ) OTHER COMPREHENSIVE INCOME: Foreign Currency Translation Adjustment Unrealized gain from available for sale securities - COMPREHENSIVE INCOME/(LOSS) $ $ ) Earnings/(losses) per share: Basic and Diluted $ $ ) Weighted average number of common shares outstanding – basic and diluted SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in US Dollars) Years ended May 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income/(loss) $ $ ) Adjustments to reconcile net income/(loss) to net cash provided by operating activities Depreciation and amortization Write-down of inventory - Stock-based compensation Imputed interest expense on shareholders' loans Amortization of discount in interest expense Consulting fee by issuing stock - Gain from discount of non-interest government loan ) ) Changes in assets and liabilities: Notes receivable ) - Accounts receivable, net ) ) Inventories ) ) Advance payments ) - Other receivables ) ) Accounts payable ) Advance from customers ) ) Income tax payable - Other payables ) Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Payment in acquiring available for sales securities ) - Acquisition of property and equipment ) ) Advance payment for purchase of intangible assets ) - Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Subscription received for issuing stock Proceeds from shareholder loans - Repayment from shareholder loans ) ) Proceeds from bank loan and government loan Repayment of bank loan and government loan ) ) Repayments of loans by related parties - Payment for common stock issuance costs ) - Net Cash (Used in)/Provided by Financing Activities ) EFFECT OF FOREIGN CURRENCY FLUCTUATIONON CASH ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS - BEGINNING OF YEAR $ $ CASH AND CASH EQUIVALENTS - ENDING OF YEAR $ $ Supplemental cash flow information: Cash paid for income taxes $ $ - Cash paid for interest expense $ $ Non-cash investing and financing activities: 100,000 common shares issued in exchange for consulting services received $ $ - 17,500,000 common shares issued in exchange for intangible assets $ $ - 4,234,275 common shares issued to settle debt $ $ - 1,000,000 Preferred stock issued in exchange for intangible assets $ $ -
